DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 

Status of Claims
Claims 1 and 4-11 are currently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “one or more air re-entrainment openings located at the first fluid outlet to re-entrain airflow separated at the water removal and air re-entrainment chamber” as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Note: the amended drawing appears to show in Fig. 9, arrows indicating the movement of airflow from the water removal chamber to the one or more air re-entrainment openings. However, it is unclear how such specific path of air is provided when there is no structure provided to guide the airflow from the water removal chamber to the one or more air re-entrainment openings. The arrows alones would not allowed the claimed limitations to be practice. See discussion below under 112(a) for more details.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 calls for the limitation “one or more air re-entrainment openings located at the first fluid outlet to re- entrain airflow separated at the water removal and air re-entrainment chamber”. The specification does not provide adequate written description on how this function would be practiced by one of ordinary skills in the art without undue experimentation.

Directing airflow from the removal and re-entrainment chamber (on one side of the heat exchanger) to the one or more air re-entrainment openings (on another side of the heat exchanger) via the outside of the heat exchanger requires a mechanism that guide the air between the chamber and the openings such as an air duct or an equivalent device. The application does not provide enough supporting details/explanation on how the claimed invention would be practice, given that such mechanism is not disclosed by the specification.

As the concerns of the examiner regarding the aforementioned claimed limitation is not satisfactorily resolved, doubt are consequently raised with respect to the possession of the claimed invention at the time the invention was made.

Base on the evidence regarding the each of the wands factors listed below, the specification, at the time the invention was made, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention.

	A: Nature of the invention.
The claimed invention requires that the “airflow from the removal and re-entrainment chamber be re-entrained to the one or more air re-entrainment openings”. One skilled in the art would not ascertain how the airflow is directed from the removal and re-entrainment chamber to the one or more air re-entrainment openings, as achieving such limitation requires a mechanism that directs the airflow between the two structures, which is not disclosed by the specification.

	B: The amount of direction provided by the inventor.
The claimed invention requires that the “airflow from the removal and re-entrainment chamber be re-entrained to the one or more air re-entrainment openings”. As the specification does not provide enough guidance on how to the air is directed between the two structures, one skilled in the art would not be able to practice the claim invention without additional guidance from the inventor.

	C: Existence of working examples.
The existence of working examples illustrating the mechanism by which airflow from the removal and re-entrainment chamber is re-entrained to the one or more air re-entrainment openings is lacking. Additional instruction would be needed in order to provide one skilled in the art with the necessary information to produce a working example.

Claims 4-11 are rejected under 35 U.S.C. 112(a) for their dependency on a claim that fails to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 1 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 recite the limitations “one or more air re-entrainment openings located at the first fluid outlet to re- entrain airflow separated at the water removal and air re-entrainment chamber” (see last paragraph). It is unclear how the airflow is directed from the removal and re-entrainment chamber to the one or more air re-entrainment openings, when there is no disclosure of a mechanism that guide the airflow from the water removal and air re-entrainment chamber to the one or more air re-entrainment openings (see discussion under 112(a) for more details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zazueta (US 20170045243 A1) in view of Haas (US 7086239 B2) and Warner (US 4681610 A).

Zazueta discloses a heat exchanger (Fig. 1-4) configured to exchange thermal energy between a first fluid flow at a first pressure and a second fluid flow at a second pressure less than the first pressure (this is a standard function of a heat exchanger. Also see [0028-0036]), comprising:
a first fluid inlet (#17 at manifold #22, Fig. 1A & 2); 

a second fluid inlet (see #12 at manifold 20, Fig. 1B & 2); 
a second fluid outlet (see #18 at manifold 23, Fig. 1B & 2) fluidly coupled to the second fluid inlet via the core section (see Fig. 2, #12 is fluidly coupled to #18 via portion 15 of the core); 
the core section including: 
a plurality of first fluid passages configured to convey the first fluid flow from the first fluid inlet toward the first fluid outlet and a plurality of second fluid passages configured to convey the second fluid flow from the second fluid inlet toward the second fluid outlet such that the first fluid flow exchanges thermal energy with the second fluid flow at the core section (see at least Fig. 1-2, [0029], [0031] & [0038]: core section 15 is provided with a plurality of cross flow heat exchange passages); 
one or more scupper drains formed in the first fluid passages and disposed in the core section (see Fig. 3 of Zuzueta Reproduced and Annotated below), the one or more scupper drains configured to remove condensation from an interior of the first fluid passages prior to the condensation reaching the first fluid outlet (see Fig. 1-3, [0041-0056]: the drain passages above dehumidify the airstream so as to prevent condensate from exiting at #13).


    PNG
    media_image1.png
    611
    656
    media_image1.png
    Greyscale

Fig. 3 of Zuzueta Reproduced and Annotated

Zazueta does not disclose wherein the heat exchanger is a counterflow heat exchanger, rather, a crossflow heat exchanger.

In the same field of endeavor, Haas teaches that it is well known to design heat exchangers in a desired manner so as to provide either a crossflow heat exchanger or a counterflow heat exchanger (see col. 4, L 63-65).

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have modified the apparatus of Zazueta so as to provide a counterflow heat exchanger in lieu of the instant cross flow configuration, by simply reorienting the flowpath of one of the two heat exchange fluids.

One of ordinary skills would have recognized that doing so would have provided a more uniform temperature difference between the fluids over the entire length of the fluid paths with the benefit of improved efficiency. 

Zazueta does not also disclose a core drain fluidly connected to the one or more scupper drains, the core drain configured to collect the condensation from the scupper drains and remove the condensation from the heat exchanger; and a water removal and air re-entrainment chamber fluidly downstream of the core drain, the water removal chamber including multi-passage tortuous flow channels to separate condensate from airflow; and a drain outlet to remove the condensate from the water removal chamber.

However, Zazueta clearly outlines the need to remove condensate from the first fluid in the heat exchanger at portion 16 of the core of the heat exchanger.

In the same field of endeavor, Warner teaches that in order to efficiently remove condensate from an airstream, it is known to provide said airstream with one or more scupper drain 26 formed in the airstream, the one or more scupper drains configured to remove condensation from the fluid passage; a core drain (at #25: see col. 3, L 49-57: guide duct 25 directs condensed water to diffuser 14. Thus, guide duct is a core drain) fluidly connected to the one or more scupper drains (col. 3, L 49-57), the core drain configured to collect the condensation from the one or more scupper drains and remove the condensation from the fluid passage (see col. 3, L 49-57: guide duct 25 directs condensed water to diffuser 14, where it is expelled via #42); a water removal and air re-entrainment chamber fluidly downstream of the core drain (see chamber downstream of core drain 25, Fig. 1; delimited in part by upper portion of #10 and lower portion of #16 & 18), the water removal chamber including multi-passage tortuous flow channels to separate condensate from airflow (see Fig. 1, col. 3, L 49 to col. 4, L 16); and a drain outlet #42 to remove the condensate from the water removal chamber (see col. 3, L 42-45).


Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further modified the apparatus of Zazueta to provide a more effective water collector as that of Warner, by simply substituting the water extractor 16 of Zazueta with the water extractor of Warner (see MPEP 2144.06 – II); whereby all the aforementioned limitations of Warner will be disclosed by the apparatus of Zazueta.

One of ordinary skills would have recognized that doing so would have provided water extraction at high efficiency as suggested by Warner (see col. 1, L 57-60, col. 2, L 9-17, and col. 4, L 14-16).

Regarding claim 4:
Zazueta as modified discloses all the limitations.
Zazueta further discloses wherein the first fluid passages are arranged in one or more layers (see at least Fig. 1-2, [0029], [0031] & [0038]: core section 15 is provided with a plurality of cross flow heat exchange passages, forming at least a layer), the one or more scupper drains fluidly connected to the core drain via one or more layer drains (see rejection of claim 1 above. As modified, the one or more scupper drains is fluidly connected to the core drain via one or more layer drains, as condensate flows from the scupper to the core drain in the form of layer(s)).

Regarding claim 5:
Zazueta as modified discloses all the limitations.
Zazueta further discloses wherein the one or more scupper drains are one or more openings in the first fluid passages (see rejection of claim 1 above, and scupper 26 of Warner, in the form of an opening).

Regarding claims 6-7:
Zazueta as modified discloses all the limitations.

The limitation “wherein the plurality of first fluid passages are connected to the plurality of second fluid passages via one or more web portions, wherein the one or more web portions define at least a portion of the passage wall of the plurality of first fluid passages” is inherently present is this type of heat exchangers.

To the extent that the applicant argue, the examiner takes official notice that in counterflow heat exchangers, it is well known to provide the plurality of first fluid passages connected to the plurality of second fluid passages via one or more web portions, wherein the one or more web portions define at least a portion of the passage wall of the plurality of first fluid passages.

Accordingly, it would have been obvious to one of ordinary skills in the art before the effective filing date to have provided the apparatus of Zazueta as modified with the aforementioned configuration.

One of ordinary skills would have recognized that doing so would have provided improve the heat exchange efficiency by virtue of improved thermal contact between the fluids of the heat exchanger.

Regarding claim 8:
Zazueta as modified discloses all the limitations.
Zazueta further discloses wherein a first flow direction of the first fluid flow through the first fluid inlet is nonparallel to the first flow direction of the first fluid flow through the plurality of first fluid passages (see Fig.1A & 2: the direction of flow at manifold 22 is nonparallel to the direction of flow at the first passages at 15).

Regarding claim 9:
Zazueta as modified discloses all the limitations. 
Zazueta further discloses wherein a second flow direction of the second fluid flow through the second fluid inletis nonparallel to the second flow direction of the second fluid flow through the plurality of second fluid passages (see Fig. 1A&B: in manifold #20, at the diffuser portion of the manifold where #20 is pointing to in Fig. 1B the flow of the second fluid is angled, and is non parallel to the flow of the fluid in the core portion #15).

Regarding claim 10:
Zazueta as modified discloses all the limitations. 
Zazueta is modified in Fig. 1 to become is counterflow heat exchanger (see rejection of claim 1 above).
By virtue of this arrangement, a first flow direction of the first fluid flow through the plurality of first fluid passages is opposite a second flow direction of the second fluid flow through the plurality of second fluid passages.

Regarding claim 11:
Zazueta as modified discloses all the limitations, but does not specifically disclose wherein the heat exchanger is formed from a polymeric material.

By official notice, the examiner submits that it is well known to manufacture heat exchangers from polymeric material.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Zazueta as modified with the heat exchanger made from a polymeric material.

One of ordinary skills would have recognized that doing so would have reduced the likelihood of corrosion or degradation performance over time. Another benefits of polymer heat exchanger is the superior performance in salt water and highly corrosive applications.

Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered.

Applicant argument with respect to the drawing objection is only partially persuasive. 
Although the re-entrainment holes 80 are now shown in the amended drawings, the amended drawings still failed to show how the remaining air from the water removal chamber 76 is re-entrained back into the heat exchanger main flow path through re-entrainment holes 80 as described in the specification (see [0041]). Part of the drawing objections is maintained.

The applicant amendments have overcome the 112 rejection of the last office action.

Applicant argued on page 7 of the remarks that amended claim 1 requires “a drain outlet to remove the condensate from the water removal chamber” which is not disclosed in the cited references.

It was pointed out to the applicant that newly added limitation above is further discloses by Warner. Warner further teaches a drain outlet #42 to remove the condensate from the water removal chamber (see Fig. 1, col. 3, L 42-45).

Since Zazueta clearly outlines the need to remove condensate from the first fluid in the heat exchanger at portion 16 of the core of the heat exchanger, and since Warner teaches a more efficient system to remove condensate from the a fluid passage, it would have been an obvious mechanical expedient to substitute the water extractor 16 of Zazueta with the water extractor of Warner (as per MPEP 2144.06 – II); including a drain outlet to remove the condensate from the water removal chamber as taught by Warner; whereby all the newly added limitations pertaining to the water extractor will be disclosed by the apparatus of Zazueta as modified with Warner. The benefit of doing so would be providing water extraction at high efficiency as suggested by Warner.

Thus, amended claim 1 remains unpatentable over the combination of the prior art as illustrated herein above.

All the claims have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763